Citation Nr: 1234233	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for history of fracture of the right middle finger with minimal deformity, for the period from November 19, 2008 to May 1, 2012.  

2.  Entitlement to a compensable rating for history of fracture of the right middle finger with minimal deformity, for the period from May 2, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  From the time the Veteran filed for an increased rating on November 19, 2008, until May 1, 2012, the evidence of record did not demonstrate that the Veteran's right middle finger manifested with a gap between the fingertip of the right middle finger and the proximal crease of the palm measuring one inch or more.  Range of motion of the right middle finger included: metacarpophalangeal joint to 80 degrees of flexion, proximal interphalangeal joint to 90 degrees of flexion, and distal interphalangeal joint to 70 degrees of flexion.  

2.  From May 2, 2012, the evidence of record demonstrates that the Veteran's right middle finger disability manifests with near ankylosis; a gap of one inch or more between the fingertip and the proximal transverse crease of the palm; and subjective reports of pain with some loss of ability to perform fine motor functions with the right hand.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for history of fracture of the right middle finger with minimal deformity, for the period from November 19, 2008 to May 1, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2011).  

2.  Resolving doubt in the Veteran's favor, the criteria for the maximum schedular rating of 10 percent for history of fracture of the right middle finger with minimal deformity, for the period from May 2, 2012, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in December 2008 and July 2009 of the criteria for establishing a higher rating for his finger disability, and his and VA's respective duties for obtaining evidence.  An additional notice as to disability ratings was provided in the December 2008 and July 2009 correspondence, but the Veteran was not provided with formal notice of the requirements for an earlier effective date.  However, this deficiency is not shown to prejudice the Veteran.  Because in the decision herein, the Board has approved a staged rating for the middle right finger disability, the RO will formally assign the effective date in the future when the Veteran will be free to appeal.  Therefore, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess.  

As indicated above, one of these VCAA notices was provided after the initial unfavorable AOJ decision in January 2009.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in a March 2012 SSOC.  

With regard to the additional notice requirements for increased rating claims, it is acknowledged that the July 2009 letter sent to the Veteran may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the veteran's employment.  However, the July 2009 letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected middle finger disability.  In any event, the Federal Circuit recently vacated the previous decision of the Veterans Claims Court in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Board finds that the Veteran has received such notice.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained VA treatment records and provided adequate examinations of the middle finger.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his claim.  

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the May 2012 hearing, the undersigned Veterans Law Judge identified the issue on appeal and information was also solicited regarding the severity of the Veteran's service-connected disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate this claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for increase.  For example, at one point, the Veteran demonstrated the rigidity of the right middle finger, his inability to make a fist of his right hand, and the gap between this fingertip and the palm of his right hand.  

Therefore, the Board finds that available records and medical and lay evidence have been obtained in order to make an adequate determination as to the claim on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Factual Background and Analysis

Historically, the Veteran was granted service connection for history of fracture of the right middle finger with minimal deformity in a March 1975 rating decision and granted a noncompensable rating, effective November 21, 1974.  On November 19, 2008, the RO received the Veteran's filing for an increased rating.  He asserted that he was unable to close his right hand and had difficulty holding on to anything using his right hand.  

The Veteran's service-connected disorder is currently rated pursuant to the provisions of Diagnostic Code 5226, which rates ankylosis of the long finger.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the metacarpophalangeal (MP) and the proximal interphalangeal (PIP) joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 cm) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 cm) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 3.

For long fingers, 0 degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the MP and PIP joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For the long finger, the MP joint has a range of 0 to 90 degrees of flexion; the PIP joint has a range of 0 to 100 degrees of flexion; and the DIP joint has a range of 0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1.  

The VA examinations for the time period under appeal, and the Board's observation of the Veteran's right middle finger during the hearing of May 2012, demonstrate that the Veteran's right middle finger is not ankylosed.  The evidence reflects that the Veteran is able to move his third finger and, instead, has trouble extending the finger to full extension, and has trouble with his grip and dexterity.  Accordingly, the Board finds that no additional rating is warranted under Diagnostic Code 5226 based upon favorable or unfavorable ankylosis.  
 
Rather, as noted during observation of the Veteran's finger during his Board hearing, the Veteran's service-connected disability of the right middle finger can be rated under the provisions of Diagnostic Code 5229.  Diagnostic Code 5229 contemplates limitation of motion of the index or long finger.  It provides a noncompensable rating for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is afforded for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

Right middle finger from November 19, 2008 to May 1, 2012

The Veteran underwent a VA examination in December 2008.  He told the examiner that when in service a fly wheel was dropped on his right hand and broke his right middle finger and right little finger.  He said that for the past half-year he had tingling in his hands and the fingers of his right hand.  For the past year he had a decreased ability to close his hand to hold onto his cane.  It was noted that the Veteran was right-handed.  He complained too of the stiffness of the right middle finger.  He was presently retired and had not taken medications for this disorder.  

On examination, the gap between the fingertip of the right middle finger and the proximal crease of the palm measured 0.5 cm; however, the Veteran was able to passively decrease the distance to 0 cm.  There was no redness or swelling of the right hand and no evidence of gross deformities.  There was also no tenderness on ranges of motion of the right long finger.  Range of motion of the right middle finger included: metacarpophalangeal joint to 80 degrees of flexion, proximal interphalangeal joint to 90 degrees of flexion, and distal interphalangeal joint to 70 degrees of flexion.  There was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  No laxity of the joints was noted.  In addition, the Veteran was able to pull, twist and push.  

X-ray studies of the right hand and fingers showed no evidence of fracture with prominent osteopenia and erosive changes seen at the radial aspects of the phalanges with configuration suggestive of hyperparathyroidism.  Diagnosis was right middle finger fracture status post blunt trauma during service with no evidence of malunion.  

There were no VA treatment records concerning the Veteran's right middle finger associated with the claims file and dated from the time his claim for increase was filed on November 19, 2008 through September 2011.  

The Veteran underwent a VA examination in July 2010.  He complained that it was difficult for him to make a fist with his right hand, that his finger movements were limited, and that for the past year he had been using a wrist brace for carpal tunnel syndrome diagnosed by his doctor during the past two years.  He also told the examiner that he used to use a computer as part of his job.  He also complained that his fingers felt numb and that he took Vicodin for pain.  On examination, when the right wrist splint was removed, the right hand was normal looking without swelling or deformity.  Fingers were straight and there was no deformity noted.  The VA examiner noted full finger movements without any complaints of pain.  It was also noted that he could bring the fingertips almost to the palm and that grip strength was moderate.  X-ray studies of the right hand and fingers were normal without evidence of any residuals of fracture of the fingers.  Diagnosis was a normal right hand with a history of previous fracture of the right middle finger.  The examiner opined that the current severity of the right middle finger was nil and that there was no residual of injury to the right middle finger.  The VA examiner also opined that the Veteran suffered no impairment of his daily occupational activities due to his service-connected right middle finger injury.  

During a February 2011 VA examination for right hand numbness, the Veteran complained of tingling in the right hand, mostly in the middle finger since 2008.  He told the examiner that initially the pain was mild but now was increasing in intensity.  It was noted that the Veteran took Vicodin for this pain.  It was also noted that the Veteran had carpal tunnel syndrome.  Diagnosis was mild peripheral neuropathy of both upper extremities (hands).  However, the examiner opined that this peripheral neuropathy of the hands was not due to the Veteran's service-connected right middle finger disability.  

In a March 2011 rating decision, the RO denied service connection for mild peripheral neuropathy of both upper extremities.  

Based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's right middle finger disability for the period from November 19, 2008, when his claim for increase was received, until May 1, 2012.  The reports of the December 2008 and July 2010 VA examinations are the only medical evidence for this time period.  The December 2008 VA examination showed near normal flexion for the three joints in the right middle finger and a gap of 0.5 cm. between the fingertip of the right middle finger and the proximal crease of the right palm.  In fact, the examiner noted that the Veteran was able to passively decrease this distance to 0.  The July 2010 VA examination showed no current severity of the right middle finger and no residual of injury.  As the rating criteria of Diagnostic Code 5229 provides a noncompensable rating when this gap measures less than one inch (2.5 cm.), a zero percent rating must be continued for the period from November 19, 2008 to May 1, 2012.  

The Board also notes that for the period from November 19, 2008 to May 1, 2012, there is no evidence of ankylosis of the right middle finger, or that the condition of the digit was analogous to amputation, or that any nonservice-connected limitation of motion of other digits or the possible peripheral neuropathy of the right hand should be evaluated in tandem with the service-connected right middle finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5226 (criteria for rating ankylosis of the long finger when disability is for an individual digit).  

Right middle finger from May 2, 2012

During his May 2012 Board hearing, the Veteran testified that because of his service-connected right middle finger disorder he had difficulty grasping anything, like a coffee cup; difficulty shaving; difficulty making the bed; and difficulty making a fist.  He told the Board that he could not touch the palm of his hand with his right middle finger.  He also complained of pain every day.  (See transcript at pp. 3-4, 11).  He conceded that he had injuries to the right hand separate and apart from his service-connected right middle finger.  Id. at 5.  During the hearing it was obvious that the right middle finger was not stuck in place, so there was no ankylosis (id. at 7), but the Veteran also demonstrated that he could not make a fist with his right hand and that the fingertip of the right middle finger could not touch the palm of his right hand.  Id. at 9-11.  The Veteran testified while wearing a hand brace.  Id. at 12.  He also said that for physical therapy he squeezed a ball with both hands, but did not take medication for the right middle finger.  Id.  The Veteran also testified that he was sure he did not have arthritis in the finger, but it had gotten worse and hurt constantly.  Id. at 13.  

The Board finds that the Veteran's right middle finger disability, for the period from May 2, 2012, warrants the maximum 10 percent disability rating under Diagnostic Code 5229 for rating limitation of motion of the long finger.  The lay testimony presented at the Board hearing demonstrates that the fingertip of the right middle finger cannot touch the palm of the right hand.  While there is no precise measurement during this time period of either the range of motion of the right middle finger or of the gap between the fingertip of the right middle finger and the proximal transverse crease of the palm since the December 2008 VA examination, the undersigned at the hearing viewed the Veteran's attempt to make a fist and observed for the record that the fingertip could not reach the palm and that it was a "close" question whether the gap was less than one inch or more than one inch.  (See transcript at pp. 10-11).  

The undersigned observed the affected finger during the hearing at which time it appeared to be much worse than as described in the VA examination reports of record.  Taking into consideration the Veteran's observations on use of his finger and daily pain, the Board finds that the gap between the fingertip of the right middle finger and the palm of the right hand must be one inch or more for the period in question.  The Board finds that the Veteran is competent to discuss the symptomatology surrounding his right middle finger disorder.  Further, the Board finds that the Veteran's testimony is credible and persuasive, especially as he showed the Board his difficulty in making a fist and attempting to bring the fingertip of the affected finger down to press the palm of his right hand.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In light of what the undersigned actually observed, and the Veteran's testimony that it was difficult for him to make a fist with his right hand, the Board will afford the Veteran the benefit of any doubt and award him the maximum schedular rating of 10 percent for the limitation of motion of the right long finger from May 2, 2012, the date of his Board hearing.  Resolving all doubt in the Veteran's favor, the Board is of the opinion that the Veteran's physical demonstration of the limited motion of his right long finger during his Board hearing is essentially commensurate with the maximum schedular rating of 10 percent for the Veteran's right third finger disability.  See 38 U.S.C. § 5107(b).  

However, given recent VA examination findings showing no residuals of the in-service fracture of the digit, recent VA examination findings demonstrating there is no medical evidence of functional loss, pain, and weakness due to the service-connected right third finger disability, see Mitchell, supra, and because the Veteran is pursuing separate service connection claims for a right little finger disorder and for right hand nerve damage, a rating in excess of 10 percent is not warranted at this time under any of the applicable rating criteria currently in effect that would allow for higher ratings for a right hand disability involving multiple digits.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5216-5230.  

The Board has also considered whether the Veteran's right third finger disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology during the period of the appeal, and provide for a higher rating for additional or more severe symptoms, which has been granted on this appeal.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that in this case the Veteran and the record do not indicate that he is unemployable due to his service-connected right third finger disability.  

Finally, in view of the holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the Veteran is entitled to a staged rating for his service-connected right third finger disability and awarded one for the period from May 2, 2012.  Based upon the record, we find that at no other time since the Veteran filed his claim for increase has the disability on appeal been more disabling than as now rated under the present decision of the Board.  





(CONTINUED ON THE FOLLOWING PAGE)











ORDER

Entitlement to a compensable rating for history of fracture of the right middle finger with minimal deformity, for the period from November 19, 2008, to May 1, 2012, is denied.  

Entitlement to a 10 percent rating for history of fracture of the right middle finger with minimal deformity, for the period from May 2, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


